Dismissed and
Memorandum Opinion filed July 8, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00037-CV
NO. 14-10-00038-CV
NO. 14-10-00039-CV
NO. 14-10-00040-CV
NO. 14-10-00041-CV
____________
 
BILLY KARL HILL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
 

On Appeal from the 54th District Court
McLennan County, Texas
Trial Court Cause Nos. 1988-450-C, 1989-60-C,
1989-342-C, 2002-503-C, & 2003-12-C
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant Billy Karl Hill appeals from an order assessing
court costs, fees and/or fines signed December 8, 2009.  See Tex. Gov’t
Code §501.014(e) (requiring the Texas Department of Criminal Justice to pay
costs assessed against an inmate from the inmate’s trust account).  The clerk’s
record was filed February 8, 2010.  The court reporter advised this court that
no record was made of the proceedings below.  Appellant has not filed a brief
or requested an extension of time to file his brief.
            On June 10, 2010, this court issued an order stating that
unless appellant filed his brief, together with a motion reasonably explaining
why the brief was late, on or before June 25, 2010, the court would dismiss the
appeals for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant
filed no response.
            Accordingly, the appeals are ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.